 KAISER ALUMINUM & CHEMICAL CORPORATION107unit.At a membership meeting of Intervenor's Local No. 2626, atthe Tacoma plant, strong opposition was expressed to this contract.Later that year, on September 1, 1950, another contract was executedby the Intervenor and the Employer codifying the preceding agree-ments affecting the multiplant unit, which, at that time, consisted ofemployees at the Mead, Trentwood, and Tacoma, Washington, plants,and the Newark, Ohio, plant.The dissatisfaction evidenced at theFebruary meeting of the Tacoma local intensified and resulted in anineffective attempt to withdraw that Local from the multiplant agree-ment and unit.When this attempt was unsuccessful, the instantpetition resulted.The Petitioner contends that the dissatisfaction of the Tacomaemployees over their representation by the Intervenor as a part ofthe multiplant unit, and the fact that the employees at the Tacomaplant are outnumbered and outvoted by the employees at other plantswith which they have little contact, are valid grounds upon which tosever the Tacoma plant from existing multiplant unit.We do notagree.The Board has carefully considered the history of bargainingat the Employer's plants and the conditions affecting the multiplantunit.We find that the integration, interdependence, and centralizedcontrol of the Employer's operation and management, the history ofmultiplant bargaining, and the uniformity of interests, skills, andworking conditions in the multiplant unit militate against severanceof the Tacoma plant.4Accordingly, we shall dismiss the petitionfiled herein.OrderIT IS HEREBY ORDEREDthat the petition filed in this case be, and ithereby is, dismissed.4 SeeLever Brothers Company,97 NLRB 1240;International Paper Company, Tona-wanda Mill,97 NLRB 764, and cases cited therein.See alsoKaiser Aluminum & Chem-boalCorporation,100 NLRB 107.KAISER ALUMINUM& CHEMICAL CORPORATIONasINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, AFL,PETITIONER.CabeNo. S -RC-1487.July 11, 1962Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.100 NLRB No. 18. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds : ^1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer 23.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9'(c)(1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner requests that the Board find appropriate a unit con-sisting of all production and maintenance employees at the Employer'sNewark, Ohio, aluminum fabrication plant including shop clericalemployees, timekeepers, chauffeurs, inspectors, physical testers, chem-ical analysts, and mill clerks, but excluding executives, administrativeand professional employees, office and clerical employees, guards, full-time first-aid and safety employees, foremen, and all supervisors asdefined in the amended Act.The Employer and the Intervenor con-tend that the only appropriate unit is one embracing the Newarkplant together with four other plants of the Employer, and nowrepresented by the Intervenor.The Employer is a multistate enterprise operating under a Dela-ware corporate charter. Its organizational structure may be brokendown into two divisions consisting, respectively, of the aluminumdivision and the chemical division.The instant case is concernedentirely with plants in the aluminum division.This division may befurther divided into reduction and fabrication operations.Thereare three plants devoted to reduction processes located at Tacoma,Washington, Mead, Washington, and Chalmette, Louisiana.Threefabricating plants are located at Trentwood, Washington; Newark,Ohio, and Halethorpe, Maryland.The Employer also operates asmall foil plant at Permanente, California, which, although a fabri-cating plant, has been operated as a type of pilot plant and has notbeen completely integrated into the organizational structure of theremainder of the aluminum division.The'r'eduction plants of the Employer receive raw alumina fromthe Employer's Baton Rouge, Louisiana, bauxite 'processing plant.(The Baton Rouge plant is a part of the chemical division of thecompany and is not concerned in the instant case.)The raw alumina-is reduced by electrolytic processes at the reduction plants to aluminumpig of varying purity or alloys.The Mead and Tacoma reduction'The Employer's motion for oral argument in this case is denied inasmuch as therecord and the briefs filed by the parties adequately present theissues and positions.of the parties.2 At the hearing, United Steelworkers of America, CIO, herein termed the -Intervenor,was granted intervention for itself and on behalf of its Local 341, upon showing ofa contractual Interest in the representation of these employees. KAISER ALUMINUM& CHEMICALCORPORATION109plants have capacities, respectively, of about 25 million pounds and3.5 million pounds of aluminum pig per month. The Tacoma plantproduces a type of high purity pig not produced at Mead. TheChalmette plant has been recently built and is not yet in full operationbut will eventually produce about 16.5 million pounds of pig a month.The Employer's fabrication division is almost completely dependentupon the operations of the Mead, Tacoma, and Chalmette reductionplants and procures almost 95 percent of its pig aluminum from thosesources 3The fabrication di"vision consists of a flat rolled productsplant at Trentwood, Washington; a rod, bar, wire cable, and ingotbillet plant at Newark, Ohio; and an extrusion products plant atHalethorpe,Maryland.These plants have about 2,100, 950, and375 production and maintenance employees, respectively.The integration and interdependence of the Employer's operations,which are heavily stressed by both the Employer and the Intervenor,are dual in nature, pertaining both to actual production functionsand to the managerial control of that production.Despite the con-siderable geographical separation of plants involved in the coast-to-coast enterprise of the Employer, the functioning of each plant,whether reduction or fabricating, is dependent in some degree uponthe operations of one or all of the remainder.Thus, absence of thesupply of pig from the reduction plants would completely shut downthe fabricating plants.Because each of the reduction plants doesnot produce all types of pig, a shutdown of any one of the threereduction plants (after integration of the Chalmette plant upon itsreaching full production) would cripple the fabricating plants. Inthe reverse situation, the productive capacities of the reduction plantsare such that the cessation of operations at any of the fabricating plantswould shortly cause a stoppage, partial or whole, of activity at thereduction operations'There is also considerable intershipment ofmaterial and finished products among the plants, both fabricating andreduction, besides the supplying of basic pig.Again, notwithstanding the extreme geographical separation of theplants, the Employer has developed an exceptionally high degreeof integration and centralized control over practically all managerialfunctions of the individual plants and the system as a whole. TheEmployer's organizational structure is based upon a central head-quarters located at Oakland, California.The head of the aluminumdivision, and the manager of fabricating operations and the manager$At the present time, with the Chalmette plant just coming into production, about85 to 90 percent of the aluminum pig used by the fabricating plants is produced by theEmployer's reduction facilities.The remainder is obtained from outside sources in-eluding thekederalGovernment stock pile.*A number of factors enter into this situation including the financial structure ofthe Company,the storage problem, the lack of a large market for aluminum pig duringnormal conditions,and the economics involved in the operation of reduction plants atpartial capacity. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDof reduction operations reporting to the head of the division, are,located at Oakland along with the comptroller, chief engineer, indus-trial relations manager, chief metallurgist, chief purchasing agent,chief traffic agent, and the chief of public relations. In some instances,the latter executives also are active in the chemical division.Througha comparatively complex chain of command these individuals exerciseimmediate and controlling authority over practically all functions ofthe plants.Each plant has a plant manager reporting to the opera-tions managers.5These plant managers, however, act primarily asconduits for the transmission and correlation of direction and havelittle or no independent authority or discretion.Thus not only major,but comparatively minor, questions of policy or operation are con-trolled and decided by the -Oakland managements The accounting,,traffic, public relations, purchasing, engineering, and labor relations(the latter more fully discussed hereinafter) policy is set at theOakland level and the administration and execution of such policy is.rigidly controlled from that level.A corollary of this extreme cen-tralization has been a consistent interchange of supervisory andexecutive employees among the plants and the Oakland office.The labor relations history of the Employer's plants is closelyrelated to the growth of the Company. The Employer, then operatingas the Permanente Metals Corporation, purchased the Mead reductionplant and the Trentwood fabricating plant from the Defense PlantCorporation in early 1946.7 Shortly thereafter the Employer and theIntervenor executed a collective bargaining contract covering all pro-duction and maintenance employees at the two plants." In 1946 theTacoma reduction plant was purchased and was put into operationthe next year.On December 6,1947, the Employer and the Intervenorexecuted a contract for the production and maintenance employeesat that single plant and in June 1949 merged the three plants into oneunit.The Newark fabricating plant was acquired in 1948 and com-menced operations in 1949.On November 15, 1949, the Employer andthe Intervenor entered into a contract extending the provisions of theMead, Trentwood, and Tacoma agreement to cover the Newark plant.5An exception to this general situation occurs in both the Tacoma and the Newarkplants.The latter temporarily has two plant managers,apparently coequal.A worksmanager is in charge of both the Tacoma and Mead plants,while a plant managerat Tacoma reports to him rather than directly to Oakland.Indicative of this close control is the fact that all discharges mast be submitted to.and approved by the Oakland office before being made by the individual plants.7Most of the Employer'splants were acquired from the Defense Plant Corporation.The source of the Halethorpe plant is not shown by the record but the Chalmetteplant is the only one constructed by the Employer for its own use.8For a detailed examination of the bargaining history preceding this purchase seePermanente Metals Corporation,89 NLRB 804.The two-plant unit promptly acceptedby the Employer and the Intervenor had previously existed under wartime ownershipby another company. KAISER ALUMINUM& CHEMICALCORPORATION111This contract was succeeded and amended in February 1950 to putinto effect a uniform system of wage rates and job classifications forthe four plants as well as a pension system.A further codification ofthe preceding contracts was executed by an agreement between theEmployer and the Intervenor dated September 1, 1950.The Hale-thorpe plant, acquired in early 1951, was then merged into the over-allunit by agreement dated October 19, 1951.At the present time, theChalmette plant, the latest addition to the Employer's chain of plantsand now coming into production, has no representation insofar ascollective bargaining is concerned .9The present five-plant unit thus developed by a process of addingnew plants, as the Employer acquired them, to the basic Mead-Trent-wood unit covering the initial operations of the Employer.Prior tothe Employer's acquisition of its first plants at Mead and Trentwood,the Intervenor had been certified by the Board as representative ofemployees at both plants.Single-plant elections were held thereafterin the Tacoma, Newark, and Halethorpe plants, the elections in eachcase preceding the absorption of the plant into the multiplant unitleOn the other hand, in October 1946, after the Employer and the Inter-venor signed their first two-plant unit contract for the Mead andTrentwood operations, a consent election was held for the Trentwoodplant alone?iThe election was won by the Intervenor and the two-plant contract continued in effect.Again, in mid-1949, when a three-plant unit of the Tacoma, Mead, and Trentwood plants was contractu-ally operative, the Intervenor and the Employer took the positionbefore the Board that the original two-plant unit at Mead and Trent-wood was still the only appropriate.12In that case the Boardfound that the Mead-Trentwood unit was the "most appropriate"0The Board,however, hasrecently directedan election for the employees of theChalmetteplant upon a petition filed by the International Council AluminumWorkersUnions, AFL.Kaiser AluminumiiChemical Corporation,Case No. 15-RC-655 (April24, 1952),not reportedinprintedvolumes of Board decisions.The United Steel-workers ofAmerica, CIO, also intervened in that proceeding10 At the Tacoma plant, the petitioning union was Aluminum Workers Federal LaborUnion No. 24335, AFL. The Aluminum Workersdid not secure a majority and the Em-ployer thereafter recognizedthe UnitedSteelworkers of America,CIO, as representativeof the employeesat the plant, although that organizationdid not appear on the ballotbecause of noncompliancewith theprovisionsof Section9 (f), (g), and (h) of the amendedAct.Permanente MetalsCorporations,Case No. 19-RC-16 (August 18,1948),not reportedin printed volumes ofBoard decisions.At the Newarkplant, a consent election was heldinCase No. 8-RC-542, in September1949, on a petitionfiledby theInternationalBrotherhood of ElectricalWorkers, AFL.The electionwas won bythe UnitedSteelworkersof America,CIO.At theHalethorpe plant, theUnitedSteelworkersof America, CIO, wona consentelection held on September 7, 1951, in Case No. 5-RC-898.ii This electionwas held inOctober1946 on a petition filed by the International Brother-hood of Electrical Workers, Local B-73, AFL, in Case No. 19-R-2046.asPermanenteMetals Corporation,89 NLRB 804.This was a case arising upon certaincraft petitions,as well as a petitionfor a productionand maintenance unit limited to theTrentwoodplant filedby the SpokaneAluminum Council,AFL. ,The Boarddenied craftseveranceand furtherheld thata unit limitedto the Trentwood installation wasinappropriate. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDgrouping and dismissed petitions for units of employees at the Trent-wood plant alone.Finally, the Employer and the Intervenor haveparticipated in several union-security authorization elections in unitssmaller than the multiplant grouping.18The pattern of bargaining, accordingly, while holding to the steadyaccretion process noted above, has also contained some variations inthe positions of the Employer and the Intervenor.Nevertheless therecord clearly shows that the parties have created a multiplant unit.which now consists of all the reduction and fabrication facilities ofthe Employer with the exception of the foil plant at Permanente,California, and the recently built Chalmette plant.The results ofthis grouping are also in the record.The five constituent plantsare covered by a single job evaluation system leading to standardiza-tion and uniformity of classifications, rates, and duties. It wastestified by the Employer that this evaluation system and itsresults have cost the Employer approximately $1,000,000 a year.14Likewise, a standard pension program has been adopted.Above and beyond these specific features just noted, the laborrelations policy of the Employer is centrally controlled and uniformin application throughout the multiplant unit.A director of indus-trial relations, located at the Oakland headquarters, superintendsall labor relations matters for the five plants.15Also stationed atOakland, and reporting to the director of industrial relations, is theindustrial relations manager and his subordinates - the superintend-ents of industrial relations for the fabrication plants, the Meadand Tacoma plants, and the southern area.Each plant, further, hasa labor relations superintendent.Grievances, other than those ofa minor nature, are subject to the close scrutiny of the Oakland office,and may be determined at that level if necessary.Grievance settle-ments in one plant may be used as precedents for those arising inother plants and are used as the basis for a uniform unit-widegrievance policy.Likewise safety policies and personnel proceduresare standardized throughout the five plants.Over-all seniority policyis governed by the contract covering the entire unit while detailsare worked out at the plant level within the framework of thecontract provisions.Contracts are negotiated between the directorof industrial relations at Oakland and his top assistants for the18 OnJune 277 1950,a consent election was held inCase No. 19-UA-2213 In a unitconsistingof the employees at theMead and Trentwood plants.On December1, 1949y inCase No 19-UA-2040,a consentelection was heldin a unit of employees at the Tacomaplant.In boththese elections the UnitedSteelworkers of America,CIO, won union-securitybargainingauthority.14A corollary to the adoptionof this program,which was instituted in mid-1949 for thethree-plant unit then existing,was theIntervenor's agreementnot tobargain further onwage inequities among job classifications for a period of 5 years.'6 Thedirector of industrial relations also serves in the same capacity for the chemicaldivision,as do other high echelonexecutives of thealuminum division. KAISER ALUMINUM & CHEMICAL CORPORATION113Employer and representatives of the Intervenorwitha committeeof representatives from the individual plants.Finally, therecord showsthatthe job classifications,rates, andworking conditions of employees at the five plants are predominantlythe same,although certain minor variations exist at the Newark -plantas well as at the other plants.These variations consist in the mainof some job classifications at individual plants which are not foundin the remainder of the unit, some differences in production processes,and wage differentials resulting from differences in area costs ofliving."'Due to the geographical separation of the plants there islittleif _ any interchange of production and maintenance employeesamong the five plants.The Petitioner contendsthat theemployees at the Newark plantshould be allowed to constitute a separate appropriate unit, despitethis past inclusion in the multiplant unit, on a number of grounds.The Petitioner contends that the original agreement of the partiesin 1949 to a consent election in a unit restricted to the Newark plantalone establishes the appropriateness of the requested unit and barsany contrary position on the part of the Employer and the Intervenorat thepresent time.The Petitioner further argues that the inclusionof the plant in the multiplant unit was without recourse to Boardprocedure;that the working force at Newark has increased substan-tially since the original election;17thatthe historyofmultiplantbargaining is too short to bar severance of one of the constituentplants; that the large unit does not include all the Employer'sfabrication and reduction facilities and thus does not conform to anyadministrative or operational standard;and, finally, that the opera-tions and working conditions at the Newark plant differ from thosein the remainder of the unit.The Board has carefully considered these grounds and is of theopinionthat theydo not constitute sufficient reason for overturningthe multiplantbargainingunit now in existence.The Board hasfrequentlyheld thatunits stipulated by the parties for purposes ofconsent elections are not binding upon the Board 18Nor does the factthat theEmployer and the Intervenor merged additional plants intothe growingmultiplant unit without recourse to specific Board ap-proval of that action,destroy the effectiveness of the multiplant bar-gaining history thus created.19While the existing broad unit does notae Thus employees in the Washington plants receive higher rates for certain classifies,tions than do employees in the remainder of the unit because of the higher cost of livingin that area.Plants in the same area,however,pay the same rates for the sameclassifications.77 There were approximately 230 eligible production and maintenance employees at theNewark plant at the time of the first consent election in 1949.There are now approxi.mately 950 employees at the plant.18 SeeIllinois CitiesWater Company,87 NLRB 109,and cases cited therein.18 See, for example,Robert(fair Company,Inc.,77 NLRB 649. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDinclude the Permanente and Chalmette plants, also in the aluminumdivision, the Board has not required that units in all instances com-pletely conform with administrative lines.20The record shows noappreciable difference in the working conditions, interests, duties, andskills of the employees at the Newark plant in comparison to the re-mainder of the unit.On the contrary, the record is replete with evi-dence of conformity of those conditions throughout the entire unit.While it is true that the Newark plant has been merged into thebroader unit for a relatively short period of time and that the per-sonnel at the plant has increased in some measure since the 1949 elec-tion, we do not believe these factors alone provide sufficient basis forseverence.As the Board noted previously in dealing with the Em-ployer's Mead and Trentwood, Washington, operations : 21The history of collective bargaining . . . would not alone ade-quately establish the appropriateness of a single multiplant unit.But when to such history there are added the fact that the Trent-wood plant is the natural outlet for all of Mead's production, thefurther fact that under normal- circumstances both plants wouldbe a part of a single integrated industrial unit, and the fact ofthis Employer's centralized management and common labor poli-cies, we are persuaded that a single multiplant unit would be mostappropriate.The conditions the Board found existing at the Mead and Trentwoodoperations are the same factors now applying to the five plants in-cluded in the broad unit.This is particularly true with regard to theinterdependence of the fabricating and reduction plants as notedsuprain detail.While the geographical separation of the plants in thepresent unit is considerably greater than that existing between Meadand Trentwood, this separation, caused -by security factors involved inthe plants' construction, has not decreased the dependence of one plant-upon the remainder of the operations, or affected the community ofinterests arising therefrom.On the entire record, the Board finds that that integration, inter-dependence, and centralized control of the Employer's operations andmanagement, the history of multiplant bargaining, and the uniformityof interests, skills, and working conditions within the multiplant unit20 In this regard, we note that the Peimanente plant is not completely integrated withthe remaining plants in the unit.The Board has granted an election at the Chalmetteplant in accordance with its consistent policy of allowing employees at a new plant toindicate their desires as to inclusion in a larger unit or separate representation.SeeThatcherGlassManufacturing Company, 97NLRB 238;Sylvania Electric Products, Inc.,87 NLRB 597, and cases cited therein.Under these circumstances, the Board does notconsider the fact that the unit is not coextensive with the boundaries of the aluminumdivision to be indicative of itsinappropriateness.a Permanente Metals Corporation,89 NLRB, 804. WOOD PRODUCTS COMPANY115make a unit restricted to employees at the Employer's Newark, Ohio,plant iiiappropriate.22Accordingly, we shall dismiss the petitionfiled herein.OrderIT IS HEREBY ORDERED that the petition in this case be, and it hereby is,dismissed.22 SeeLever BrothersCompany,97 NLRB 1240;International Paper Company, Tona-wanda Mill,97NLRB 764, and cases cited therein.See alsoKaiser Aluminum & Chem-ical Corporation,100 NLRB 107.H.S.SACKETT,J.B. KNAPP, ANDJ.D. ROBERTS,A COPARTNERSHIPD/B/AWOODPRODUCTS COMPANY1andINTERNATIONAL WOODWORK-ERS OF AMERICA,LOCAL2-21, CIO,PETITIONER.Case No. 19-RC-994.July 11, 1952Decision and Direction of ElectionUpon petition duly filed under Section9 (c) ofthe National LaborRelations Act, a hearing was held before Paul E. Weil,hearing offi-cer.The hearing officer's rulings made at thehearing are free fromprejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act,the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claimto represent certain em-ployees of the Employer.33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaningof Section9 (c) (1) and Section 2 (6) and (7) of the Act.44.The Petitioner seeks, and the Employer does not oppose, a pro-duction andmaintenanceunit at the Employer's sawmill.The Inter-1The caption is amended to reflect the correct name of the Employer.2The hearing officer referred to the Board the Intervenor's and Corporation'smotionsto dismiss the petition.For thereasons set forth hereinafter,the motions are herebydenied.3Wood Preservers Union Local No. 3078, AFL, herein called the Intervenor,was per-mitted to intervene on the basis of a claimed contractual interest.4The Intervenor and Olympia Wood Preserving Co. Inc.,contend that their currentcontract is a bar to this proceeding.The petition herein was filed about 1 month beforethe "Mill B"date of that contract,and the contract'sanniversary date was reachedduring the pendency of this proceeding.Accordingly, we find, apart from any other con-siderations,that this contention is without merit.Micamold Radio Corp.,94 NLRB 1193.100 NLRB No. 27.227260-53-vol.100E--9